Citation Nr: 1433999	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for lumbar spinal stenosis and disc disease.

2.  Entitlement to service connection for radiculopathy right upper extremity secondary to lumbar spinal stenosis and disc disease or cervical spine stenosis.

3.  Entitlement to service connection for radiculopathy left upper extremity secondary to lumbar spinal stenosis and disc disease or cervical spine stenosis.

4.  Entitlement to service connection for radiculopathy right lower extremity secondary to lumbar spinal stenosis and disc disease or cervical spine stenosis.

5.  Entitlement to service connection for radiculopathy left lower extremity secondary to lumbar spinal stenosis and disc disease or cervical spine stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008; a statement of the case was issued in March 2009; and a substantive appeal was received in May 2009.   

The Veteran also appealed the issue of entitlement to service connection for cervical spine stenosis.  By way of a June 2011 rating decision, the RO granted service connection for status post anterior cervical discectomy and fusion, C3 to C6, secondary to multilevel degenerative changes with spinal canal stenosis and foraminal stenosis.  The grant of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had a Board hearing in September 2009 before a Veterans Law Judge who is no longer employed by the Board.  By way of a June 2014 letter, the Veteran requested to appear at a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

